 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                       No. 2:19-cv-0287 KJM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    XAVIER BECERRA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. On screening plaintiff’s first amended complaint, this court recommended

19   dismissal of plaintiff’s claims arising out of the Fresno Division of this court. (ECF No. 19.) The

20   court gave plaintiff thirty days to file an amended complaint to attempt to allege any claims

21   regarding conduct that occurred at California State Prison-Corcoran. (Id. at 4.)

22          Plaintiff filed objections to the recommendation to dismiss most of his claims. (ECF No.

23   25.) On August 20, 2019, the district judge adopted the findings and recommendations and

24   dismissed all of plaintiff’s claims arising out of the Fresno Division. (ECF No. 26.)

25          Plaintiff has failed to file an amended complaint as required by this court’s order filed

26   May 28, 2019. (ECF No. 19.) He will be given one more opportunity to do so if he wishes to

27   continue with this action. Plaintiff is advised that he should carefully consider the instructions for

28   stating a claim and filing an amended complaint that are set out in the May 28 order.
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of this order,

 2   plaintiff shall file an amended complaint regarding any claims arising out of conduct at California

 3   State Prison-Corcoran, as described in the court’s May 28 order. If plaintiff fails to do so, this

 4   court will recommend this action be dismissed.

 5
     Dated: August 23, 2019
 6

 7

 8

 9

10

11

12
     DLB:9
13   DB/prisoner-civil rights/smit0287.SAC eot

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
